Opinion filed September 9, 2021




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00167-CR
                                   ___________

                      MILTON R. HINSON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 14942-D


                     MEMORANDUM OPINION
      Milton R. Hinson has filed a pro se notice of appeal from an order denying his
motion to disqualify the judge of the trial court. In the notice of appeal, Appellant
requests that this court review the ruling made by Presiding Judge Dean Rucker
regarding the disqualification of Judge Thomas M. Wheeler. We dismiss the appeal.
      When this appeal was filed, the clerk of this court wrote to Appellant and
informed him that it did not appear that the order from which he was attempting to
appeal was a final, appealable order. We requested that Appellant respond and show
grounds to continue the appeal. Appellant has not filed a response showing any
grounds upon which this appeal may be continued.
      An order denying a motion to recuse is not a final, appealable order; it may be
reviewed only in an appeal from a final judgment. Green v. State, 374 S.W.3d 434,
445 (Tex. Crim. App. 2012). Likewise, an order denying a motion to disqualify is
not a final, appealable order and may not be appealed by way of an interlocutory
appeal. Means v. State, 825 S.W.2d 260 (Tex. App.—Houston [1st Dist.] 1992, no
pet.). Because Appellant has attempted to appeal from an interlocutory order
denying a motion to disqualify, we have no jurisdiction to entertain this appeal.
      We note that Appellant has filed an “omnibus motion” in which he requests
(1) an order of transfer to Burnet County Jail, (2) an order for release of the
documents filed in the cause below, and (3) an order for release of verbatim
transcripts in the cause below. Because we have no jurisdiction to entertain this
appeal, we do not reach the merits of Appellant’s omnibus motion, and we dismiss
it as moot.
      We dismiss this appeal for want of jurisdiction.


                                                    PER CURIAM


September 9, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2